DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 10, 2022 with respect to claim 16 have been fully considered but they are not persuasive. Applicant asserts that because Breed does not teach or suggest “receiving an adjustment position of the seat and altering the first distance traveled by the electromagnetic waves based on the adjustment position of the seat.” The examiner respectfully disagrees. Controlling seat adjustment in a vehicle system, as disclosed by Breed alters the distance traveled by electromagnetic waves. As can be seen from figures 1-6, 9 of Breed, if the seat is adjusted, the distance traveled by the electromagnetic wave is altered. Therefore, in controlling the seat adjustment in the vehicle, the position of the seat is adjusted, and the distance traveled by any electromagnetic waves is altered. 
Applicant’s arguments, see pages 7-8 of the remarks, filed August 10, 2022, with respect to claims 1 and 10 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of claims 1 and 10 has been withdrawn. 
Allowable Subject Matter
Claims 1, 3, 4, and 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 10 are allowed view of the amendment to the claim and associated remarks submitted August 10, 2022. They are persuasive over the prior art of record. Claims 3, 4, 6-9, and 14-15 are allowed by virtue of being dependent on claim 1. Claims 11-13 are allowed by virtue of being dependent on claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breed et al US 6,474,683 (hereinafter Breed).	
	Regarding claim 16, Breed discloses a method of detecting occupancy in a vehicle (col. 6, lines 11-19), the method comprising:
emitting electromagnetic waves at a predetermined frequency from an electromagnetic radiator towards a seat disposed in the vehicle (see figs. 1A-1B, 2, col. 14, lines 23-25, col. 16, lines 18-24);
receiving, by a sensor (131, 133, 231, 232, see figs. 1A, 3), reflected electromagnetic waves reflected from a surface (see col. 14, lines 23-40, col. 21, lines 1-4); and
comparing, by a processor (101, see figs. 1A, 1B, 3), a first distance traveled by the electromagnetic waves to a second distance traveled by the reflected electromagnetic waves to determine whether a person, or an object, or a pet is disposed on the seat (determining an occupant moving in a vehicle seat, see col. 21, lines 9-12, col. 15, lines 30-62, col. 16, lines 25-45, col. 17, line 43 – col. 18, line 8); and
receiving an adjustment position of the seat and altering the first distance traveled by the electromagnetic waves based on the adjustment position of the seat (seat adjustment (~which alters distance signal from transducer travels) see col. 7, lines 55-58).
	Regarding claim 18 as applied to claim 16, Breed further discloses comparing a first number of reflected electromagnetic waves reflected from a surface of the seat to a second number of reflected electromagnetic waves reflected from the person, or the object, or the pet to determine a size of the person, or the object, or the pet (col. 7, lines 8-15, col. 14, lines 31-47, col. 14, line 62 – col. 15, line 2, col. 21, lines 51 – col. 22, line 3).
	Regarding claim 19 as applied to claim 18, Breed further discloses measuring a first speed of a first reflected electromagnetic wave reflected from the surface of the seat to a second speed of a second reflected electromagnetic wave reflected from the person, or the object, or the pet to determine whether the person, or the object, or the pet is moving (see col. 9, lines 13-35, col. 21, lines 13-16).
	Regarding claim 20 as applied claim 16, Breed further discloses receiving, by the processor from the sensor, a signal progression pattern indicative of an absolute distance between the person, or the object, or the pet and the sensor within a first period, or movement of the person, or the object, or the pet with respect to the sensor within a second period; and comparing the signal progression pattern to a stored reference pattern (col. 14, line 62 – col. 15, line 12, col. 15, lines 30-62, col. 21, lines 1-12).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Breed et al US 20070120347 discloses a vehicular component adjustment system and method.
Cooper et al US 20050006884 discloses an occupant safety protection system.
Berenz et al US 6,904,347 discloses human presence detection and identification using facial feature image sensing system for airbag deployment.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648